DISSENTING OPINION
Decided February 23, 1948.
By SKEEL, J.
“In other words, the defendant says by that denial that the driver of its transportation bus was guilty of no negligence or carelessness of any kind. * *
The court then, in defining negligence and proximate cause, said in part:
“Proximate cause is the direct cause or the cause without which the collision would not have occurred.”
The court then charged that if the plaintiff’s evidence raises a presumption of negligence on its part, it had the burden of counterbalancing such presumption, otherwise the duty of showing that plaintiff failed to exercise ordinary care is upon the defendant “and defendant must prove to you by *6a .preponderance of the evidence that the driver of the truck failed to exercise ordinary care in the manner and method in which he controlled the truck at and just prior to the collision and that that failure upon his part caused or contributed to cause the collision.”
This charge defining the burden placed upon the defendant on the subject of contributory negligence in the trial of the issues, was followed by the following charge as to the burden by law placed upon the plaintiff in establishing his' right to recover:
“And so, if the plaintiff has proven to. you by a preponderance of the evidence that the defendant, through the driver of its bus, passenger bus, failed to exercise ordinary care in the manner and method in which he made his turn into South Boulevard at and just prior to this collision, if the plaintiff has proven to you by a preponderance of the evidence, your verdict will be for the plaintiff, provided of course that the driver of the plaintiff’s truck was in the exercise of ordinary care at and just prior to this collision, in the manner and method in which he controlled and operated the truck.”
The court then said:
“These are the issues for you to determine.”
The court then asked for suggestions or corrections. Defendant suggested an additional charge, on one of the rules of the road but did not ask for a correction of the charge on the plaintiff’s burden as above quoted. The effect of such charge was to tell the jury that if they found by the preponderance of the evidence that defendant was negligent in any of the respects claimed by the plaintiff, that under such circumstances the plaintiff should recover. In other words, aftér having told the jury that on its claim that plaintiff’s negligence was a proximate cause or proximate contributing cause of the collision, defendant’s burden was not only to show by the preponderance of the evidence that plaintiff was negligent but also that such negligence was a proximate cause of the collision, the charge then proceeds in the next paragraph to say that if the plaintiff has shown by the proper degree of proof that defendant was negligent, the plaintiff should recover without considering the question of whether or not such negligence was a proximate cause of the collision. Such a *7failure to include the obligation of showing that the negligence of defendant, if and when shown, was a proximate cause of the collision, was an error of commission. As given the charge was an incorrect statement of the law prejudicial to the rights of the defendant for which a new trial should have been granted.
In the case of New York Life Insurance Company v Hosbrook, 130 Oh St 101, the court said:
“At the close of a general charge to the jury, the court' asked counsel if there was ‘anything further’ and counsel responded ‘we have nothing’ but later filed a general exception to the charge. Such exception does not cover an alleged error of omission by the court in failing to charge upon all questions involved in the case. It does cover, however, prejudicial errors of law existing in the charge given.”
Sec. 11560 GC provides in part: — ■
“® * * Error can be predicated upon erroneous statements contained in the charge, but not induced by the complaining party, without exception to the charge.”
The supreme court in the case of Simko v Miller, 133 Oh St 345, had this exact question for consideration. The court in its charge told the jury that the failure to observe statutory duties in the exercise of ordinary care was negligence. Quoting from page 356 of the opinion:
“The legislature having fixed a definite rule of conduct it was not for the jury to say that the failure to observe the rule of conduct only in case the jury found the party failed to exercise ordinary care * *
“This instruction therefore contained an erroneous statement of law that was highly prejudicial to. the rights of the defendant.”
The case was reversed and remanded for a new trial.
The error of commission in the charge in the case,now before us was highly prejudicial and failure to call the court’s attention to such error does not now deprive the defendant of the right to seek reversal of the judgment on the ground and the fact that the record does not contain the evidence is not fatal to the defendant’s claim.
The judgment for the plaintiff should be reversed and cause remanded for further proceedings according to law.